            Case 1:21-cv-00058-RGV Document 7 Filed 02/05/21 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
-------------------------------------------------
JAMES HATCHER,
                                                      Case No. 1:21-cv-00058-CC-RGV
Plaintiff
               Versus

CRONIC NISSAN, INC.,
Defendant
---------------------------------------------------


PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS and
MOTION TO COMPEL ARBITRATION



       Plaintiff requests that this Court compel arbitration. But rather than dismiss

this case without prejudice as Defendant requests, this Court should stay the

proceedings. The Federal Arbitration Act (“FAA”) requires issuance of a stay upon

the request or “application” of a party to a valid arbitration agreement,

       Plaintiff, James Hatcher, entered a contract with Defendant Cronic Nissan,

Inc. to purchase a used 2017 Jeep Renegade. See Doc 6-2 Pages 5-9. He made a

down payment of $3,500. Defendant has breached the contract by refusing to

provide Plaintiff with paperwork so that he can register his car. Defendant has also

refused to provide a mailing address where Plaintiff can mail his monthly payment.
         Case 1:21-cv-00058-RGV Document 7 Filed 02/05/21 Page 2 of 5




The Complaint in this case alleges that Defendant violated the federal Truth in

Lending Act (“TILA”) by making false disclosures as to the cost of the loan.

       Plaintiff admits that the contract provides a binding arbitration clause. See

Doc 6-2 Pages 5-9. The arbitration provision provides that at the election of either

party this dispute must be decided by means of arbitration and not in Court or by

jury trial. Plaintiff acted within his rights by filing in this Court but agrees that

because Defendant has asked that this dispute be arbitrated, the dispute must be

arbitrated.

      The arbitration provision provides

       “We will pay your filing, administration, service or case management fee

      and your arbitrator or hearing fee all up to a maximum of $5,000, unless the

      law or the rules of the chosen arbitration organization require us to pay

      more.”

        Plaintiff requests that this Court order that this dispute be arbitrated by

JAMS. Plaintiff notes that he wrote an email to Defendant’s counsel in which he

agreed to have the dispute arbitrated and asked that the dispute be heard by JAMS

but Defendant has not responded to that request.
         Case 1:21-cv-00058-RGV Document 7 Filed 02/05/21 Page 3 of 5




      Plaintiff requests that this Court stay this case rather than dismiss it without

prejudice and require the parties to provide updates on the status of the arbitration

every 30 days.

      Section 3 of the Federal Arbitration Act (“FAA”) provides:

      “If any suit or proceeding be brought in any of the courts of the United

      States upon any issue referable to arbitration under an agreement in writing

      for such arbitration, the court in which such suit is pending, upon being

      satisfied that the issue involved in such suit or proceeding is referable to

      arbitration under such an agreement, shall on application of one of the

      parties stay the trial of the action until such arbitration has been had in

      accordance with the terms of the agreement, providing the applicant for the

      stay is not in default in proceeding with such arbitration.”

      9 U.S.C. § 3 (emphasis added).

      Once a party moves for a stay, Section 3 provides no menu of options. It

dictates that the Court “shall ... stay the trial of the action[.]” 9 U.S.C. § 3. See

Bender v. A.G. Edwards & Sons, Inc., 971 F.2d 698, 699 (11th Cir. 1992) (“The

district court properly found that state law claims were subject to arbitration; but

erred in dismissing the claims rather than staying them. Upon finding that a claim

is subject to an arbitration agreement, the court should order that the action be
           Case 1:21-cv-00058-RGV Document 7 Filed 02/05/21 Page 4 of 5




stayed pending arbitration.” ); Caley v. Gulfstream Aerospace Corp., 428 F.3d

1359, 1369 (11th Cir. 2005) (stating that the “FAA's enforcement sections require

a court to stay a proceeding where the issue in the proceeding ‘is referable to

arbitration’ ” under a written arbitration agreement); United Steel, Paper &

Forestry, Rubber, Mfg., Energy, Allied Indus. & Serv. Worker Int'l Union AFL-

CIO-CLC, USW Local 200 v. Wise Alloys, LLC, 807 F.3d 1258, 1268 (11th Cir.

2015) (stating that a stay is proper where Section 3 of the FAA is applicable and a

party requests a stay).

      WHEREFORE, Plaintiff requests that this Court compel arbitration to

JAMS, stay this proceeding and require updates on the status of mediation every

30 days.

Dated this 5th day of February 2021.
                           Respectfully submitted,
                                  By: /s/ Shimshon Wexler
                                  GA Bar No. 436163
                                  S Wexler LLC
                                  1118 Empire Rd
                                  Atlanta, GA 30345
                                  (212) 760-2400
                                  (917) 512-6132 (FAX)
                                  swexleresq@gmail.com
        Case 1:21-cv-00058-RGV Document 7 Filed 02/05/21 Page 5 of 5




      CERTIFICATE OF SERVICE, FONT AND MARGINS

      I hereby certify that the above was filed via the CM/ECF on the date noted

above. I further certify that I prepared this document in 14-point Times New

Roman font and complied with the margin and type requirements of this Court.

      /s Shimshon Wexler
